81 F.2d 914 (1936)
LEROY
v.
GOVERNMENT OF CANAL ZONE.
No. 7745.
Circuit Court of Appeals, Fifth Circuit.
February 19, 1936.
Richard G. Levy, of Ancon, Canal Zone, for appellant.
J. J. McGuigan, U. S. Atty., of Ancon, Canal Zone, and Rene A. Viosca, U. S. Atty., and Robert Weinstein, Asst. U. S. Atty., both of New Orleans, La., for appellee.
Before SIBLEY, HUTCHESON, and WALKER, Circuit Judges.
WALKER, Circuit Judge.
The appellant was separately tried and convicted under the same information which was described in the opinion rendered in the case of James Martin and Thomas Walters v. Government of the Canal Zone (C.C.A.) 81 F.(2d) 913. In the trial which resulted in the conviction which is now under review the court, over the objection of the appellant, admitted in evidence the record of the conviction of James Martin and Thomas Walters under the above-mentioned information. Where two or more persons have been jointly charged with the same criminal offense, but one of them is separately tried after the others have been convicted, the judgment of conviction on that charge against the latter is not admissible in evidence against the one of those persons who is separately and subsequently tried on such charge. The previous conviction of others charged with the same criminal offense is not proof of appellant's guilt of that offense. People v. Kief, 126 N.Y. 661, 27 N.E. 556; State v. Bowker, 26 Or. 309, 38 P. 124; Campbell v. State, 133 Ala. 158, 32 So. 635; 16 C.J. 670. The judgment is reversed.